Opinion by
Woodside, J.,
The appellant, whose claim for unemployment compensation was denied by the board, was last employed as a secretary by Capital Products Corporation, Meehaniesburg. In October 1957, she requested an increase in her salary which was then $57.50 per week. She was told that an increase would be forthcoming, but that it would depend upon her work. When she did not receive the increase it had, in her words, “a decidedly frustrating and demoralizing effect and I felt compelled, involuntarily, to resign,” which she did March 14, 1958.
The board properly held that she was disqualified from receiving benefits by the provisions of Section 402(b) of the Unemployment Compensation Law, 43 PS §802(b) because she had voluntarily left her employment without cause of a necessitous and compelling nature. McGuire v. Unemployment Compensation Board, 169 Pa. Superior Ct. 467, 82 A. 2d 324 (1951); Pusa Unemployment Compensation Case, 178 Pa. Superior Ct. 348, 115 A. 2d 791 (1955).
Decision affirmed.